Detailed Action
This action is responsive to claims filed 19 November 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 9-18 were pending in the previous Office action mailed 20 August 2020.
Claims 9-18 and Fig. 1 have been amended, and claims 9-18 remain pending for examination.
In light of the amendment to claim 1, the objection to Fig. 1 is withdrawn.
Response to Arguments
Applicant’s arguments, see pages 8-10 of Applicant's Remarks, filed 19 November 2020, with respect to claims 9 and 14, 10-12 and 15-17, and 13 and 18 have been fully considered and are persuasive.  The rejection of 20 August 2020 has been withdrawn. 
Allowable Subject Matter
Claims 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest all of the limitations of at least independent claims 9 and 14, alone or in reasonable combination. In light of the amendments to the claims, Sun et al. (US 10,201,006, hereinafter Sun) is still the closest prior art to disclosing the claimed invention. As previously cited, Sun discloses a base station comprising transmitters .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.